Citation Nr: 0300063	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-01 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals 
(Board) from a March 2000 RO decision that denied service 
connection for PTSD.  In June 2001, the veteran testified 
at an RO hearing.  


FINDINGS OF FACT

During service the veteran did not engage in combat, 
although there is sufficient verification of a service 
stressor, and the service stressor led to his currently 
diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1966 to January 1968, including service in Vietnam from 
August 1966 to August 1967.  His service personnel records 
indicate his military occupational specialty (MOS) in 
Vietnam was airframe repairman.  His service personnel 
records show he received no awards or decorations that 
signify that he participated in combat actions.  While in 
Vietnam, he reportedly was assigned to temporary duty from 
August to September 1966 with the 88th Supply and Support 
Battalion, and then from September 1966 to August 1967 
(according to information on the award of an Army 
Commendation Medal) he was assigned to the 17th Assault 
Support Helicopter Company, 14th Combat Aviation Battalion.  
His service medical records do not show a psychiatric 
disorder.  

In July 1998, the veteran filed a claim seeking service 
connection for PTSD.  

In November 1999, the veteran filed a statement listing 
multiple stressors that he was exposed to while in 
Vietnam.  He claimed to have befriended an eight-year old 
Vietnamese girl while stationed in Pleiku, who 
subsequently disappeared.  While stationed in Nha Trang, 
the veteran's friend, Warrant Officer [redacted], was allegedly 
killed while piloting a helicopter, and the co-pilot was 
also shot during this attack.  Although he does not claim 
to have witnessed the actual attack, the veteran said that 
he had to work on the damaged helicopter following the 
attack, and that there was blood and body pieces remaining 
therein.  The veteran claimed that while stationed in Nha 
Trang he witnessed the friendly fire shooting of an 
unnamed U.S. soldier, who had just ran his vehicle through 
a U.S. checkpoint.  He also claimed to have witnessed an 
unnamed individual's arm nearly getting severed off while 
repairing a helicopter.  

In numerous other statements, the veteran described being 
subjected to multiple mortar and rocket attacks in 
Vietnam; he noted he repaired helicopters, and the enemy 
at times tried to hit the aircraft at his base.

Medical treatment records from both VA and private 
treatment providers, dating from July 1997 to June 2001, 
note psychiatric problems with various diagnoses including 
bipolar disorder.  A treatment report, dated in July 1998, 
noted the veteran gave a history of treatment for anxiety 
and depression since 1992.  The report noted he reportedly 
had been exposed to atrocities while serving in Vietnam, 
but no specific stressors were indicated.  The report 
concluded with an impression of PTSD.

In March 1999, a VA examination for PTSD was conducted.  
The VA examiner noted that the veteran's claims folder had 
been reviewed.  The veteran reported that his biggest 
problem during service was mortar rounds.  The VA examiner 
also noted the veteran's alleged stressor's involving a 
young Vietnamese girl and Warrant Officer [redacted], but 
stated that the veteran had not actually witnessed either 
the child or Officer [redacted] getting killed, but simply was 
aware that they were no longer around.  The report 
concluded with diagnoses of PTSD, and dysthymic disorder.  
The VA examiner also noted that neuropsychological testing 
was performed, but found to be invalid as a result of 
veteran's exaggeration of symptoms.  

Subsequent treatment reports, dated from March 1999 to 
June 2001, revealed treatment for a variety of conditions.  
There were various psychiatric diagnoses including major 
depression and PTSD.  

In August 2000, the veteran submitted a statement in which 
he said that after arriving in Vietnam, he was sent to 
Camp Alpha.  He indicated mortar rounds were fired on the 
camp, but that he was unsure if anyone was hurt or injured 
as a result.  The veteran also mentioned that he would 
sometimes have to pull guard duty, and that he heard 
beating drums at night.  He said that while stationed in 
Phu Loi the camp was mortared, killing three soldiers.  

In November 2000, a response was received from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR) indicating that the 1st Logistical Command 
Motor Pool, the higher headquarters of the 88th Supply and 
Support Battalion, was attacked at Saigon, on August 17, 
1966, with antitank rockets and grenades.

A letter from the veteran's spouse, dated in February 
2001, describes his psychiatric symptoms.  

In May 2001, lay statements were received from the 
veteran's wife and his brothers and sisters, noting that 
he had changed following his service in Vietnam.  In May 
2001 and other statements, the veteran again described 
Vietnam stressors, including being subjected to mortar and 
rocket attacks.
 
In June 2001, a hearing was held before a Decision Review 
Officer at the RO.  At the hearing, the veteran appeared 
to have difficulty remembering exact dates of events 
during his Vietnam service.  However, he related that 
after landing in Vietnam, he was assigned to Pleiku for 
approximately three months, then sent to Camp Alpha, and 
then Phu Loi for approximately five months.  He reported 
finishing his tour of duty in Vietnam while stationed at 
Nha Trang.  He seemed to recall that he was in Vietnam for 
approximately a month to a month and a half before he 
first received incoming mortar fire.  He indicated that he 
was stationed in Pleiku at the time, and that a young 
Vietnamese girl he had known disappeared after attack and 
was presumed dead.  He reported a total of three mortar 
attacks while stationed in Pleiku.  While stationed at Phu 
Loi, the veteran testified that he endured approximately 
five or six rocket and/or mortar attacks.  He also 
testified that a friend of his, who he identified as 
Warrant Officer [redacted], was killed while piloting a 
helicopter which the veteran would later be required to 
repair.  The veteran's spouse described his psychiatric 
problems.  

In June 2001, copies of letters the veteran wrote to 
family members during his service in Vietnam were 
submitted.  These describe life at the places where he was 
stationed and do not detail any particular stressor.  
There is reference to having to repair bullet damage on 
aircraft.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for 
service connection for PTSD.  Relevant medical records 
have been obtained and VA examination has been provided.  
The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

VA examination and treatment records from recent years 
include, among various diagnoses, a diagnosis of PTSD said 
to be related to the veteran's Vietnam service 
experiences.  There appears to be a satisfactory diagnosis 
of PTSD, and satisfactory medical linkage between the 
diagnosis and a purported service stressor.  The outcome 
of the case turns on whether there is satisfactory proof 
of a service stressor.

The veteran served in the Army and his service records 
indicate that while in Vietnam he primarily worked as an 
aircraft repairman.  Service records show no combat 
decorations or other evidence of participation in combat.  
As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet.App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  Under DSM-IV, concerning a diagnosis of 
PTSD, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

Most of the veteran's claimed Vietnam stressors have not 
been verified by service records or independent evidence.  
One claimed service stressor appears to be rocket and 
mortar attacks at his various duty stations in Vietnam.  A 
recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, 
and a veteran's claimed personal exposure to the rocket 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to 
the rocket attack.  Pentecost, supra.  Some documents from 
USASCRUR refer to a rocket/grenade attack against one unit 
with which the veteran had a temporary assignment.  The RO 
did not check to see if other claimed rocket/mortar 
attacks could be verified by the service department, but 
past correspondence from USASCRUR in other cases indicates 
that such attacks in Vietnam were common.  Given the 
available evidence, and the holding in Pentecost, the 
Board finds the particular stressor of rocket/mortar 
attacks is satisfactorily corroborated.  

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Medical records indicate the PTSD 
diagnosis rests at least in part on the general 
rocket/mortar attack stressor which has been verified.  
There is medical evidence linking the diagnosis to the 
verified stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in 
service, warranting service connection.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).





ORDER

Service connection for PTSD is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

